Citation Nr: 0943518	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  09-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant's Representative, C.H., and Observers M.M. and D.C.




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Manchester, New Hampshire Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran, through her representative, testified at a video 
conference hearing before the undersigned Veterans' Law Judge 
in October 2009.  A transcript of that hearing has been 
associated with the claims file.  During this hearing, and in 
a September 2009 statement, the Appellant waived the initial 
RO consideration of any evidence submitted after the case was 
appealed to the Board.  38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2007, at age 87.  The immediate 
cause of death was end stage cardiac disease (chronic 
ischemic heart disease, aortic stenosis); a left orbital 
fracture occurring from a fall from the bed was identified as 
a significant condition.  The manner of death was described 
as an accident.  An autopsy was not performed.

2.  At the time of the Veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
rated as 70 percent disabling; limitation of motion of 
proximal distal interphalangeal joints, third finger and 
index finger, left hand, rated as 20 percent disabling; 
headaches, due to head trauma, to include scar, left frontal 
area, rated as 10 percent disabling; bilateral hearing loss, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and scar, scalp, right frontal area, rated as 0 
percent disabling (noncompensable); with a combined 
disability rating of 80 percent.  Entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) was granted, effective April 7, 2003.  There were no 
pending claims for service connection.

3.  Affording the Appellant the benefit of the doubt, the 
competent medical evidence of record has shown that the 
Veteran's service-connected PTSD contributed materially and 
substantially to cause his death.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Appellant's favor, 
the criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
Appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Appellant 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.



Analysis

In the instant case, the Veteran died in June 2007, at age 
87.  The immediate cause of death was end stage cardiac 
disease (chronic ischemic heart disease, aortic stenosis).  A 
left orbital fracture occurring from a fall from the bed was 
identified as a significant condition.  The manner of death 
was described as an accident.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in 
effect for post traumatic stress disorder (PTSD), rated as 70 
percent disabling; limitation of motion of proximal distal 
interphalangeal joints, third finger and index finger, left 
hand, rated as 20 percent disabling; headaches, due to head 
trauma, to include scar, left frontal area, rated as 10 
percent disabling; bilateral hearing loss, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
and scar, scalp, right frontal area, rated as 0 percent 
disabling (noncompensable); with a combined disability rating 
of 80 percent.  Entitlement to a total disability rating 
based upon individual unemployability (TDIU) was granted, 
effective April 7, 2003.  There were no pending claims for 
service connection.

In statements and testimony presented throughout the duration 
of the appeal, the Appellant and her representative have 
maintained that the Veteran's service-connected PTSD was a 
significant contributing factor to his death, arguing that 
because of the chronic nature of the Veteran's PTSD symptoms, 
he had the occasion to be up in the middle of the night 
pacing, and had he not been up in the middle of the night, he 
would not have fallen and sustained the injury to his left 
ocular globe which had caused his death.  In an October 2009 
hearing, the Appellant's representative also testified that 
the opinions of four private physicians, which had been 
submitted into the record, indicate that the Veteran's PTSD 
was a contributing factor to his death.  Thus, the 
representative contended that while the evidence did not 
itself establish a causative relationship, there was enough 
to put the evidence of record in equipoise.  

Private and VA medical records from October 1994 to June 2007 
reflect that the Veteran was treated for and diagnosed with 
PTSD and generalized anxiety disorder with symptoms including 
nightmares, flashbacks and sleep disturbance.  In an October 
1999 private medical report, one of the Veteran's treating 
physicians, Dr. M., reported that the Veteran had 
longstanding symptoms of anxiety, insomnia and headaches 
which, the private physician found, were long-term sequel 
events to the Veteran's original in-service stressor.  

In a September 2008 medical opinion, a private physician, Dr. 
W. noted that the Veteran's death resulted from a fall at 
night where he struck his head and ruptured his left globe 
and that due to the multiplicity of the Veteran's other co-
morbidities, no surgeon felt that he could survive any 
attempt to treat this problem.  Dr. W., opined that the 
Veteran's chronic anxiety certainly contributed to the 
Veteran's cause of death, although, given his other problems, 
specifically aortic stenosis and underlying coronary artery 
disease, Dr. W. could not be certain regarding a single 
specific cause.  Dr. W. concluded that it was more likely 
that the Veteran's fall was multifactorial and he believed 
that the aortic stenosis and coronary artery disease played 
some role, however, that it was also likely that chronic 
anxiety may have contributed.

In an October 2008, one of the Veteran's private physicians, 
Dr. C., reported that the cause of the Veteran's death was a 
fall resulting in serious head trauma.  Dr. C. noted that the 
Veteran had numerous other medical issues that may have been 
exacerbated by chronic stress and anxiety, including the 
underlying coronary artery disease.  Dr. C. also reported 
that the Veteran's chronic problem of waking up at night with 
anxiety related to his time in the war, coupled with his 
cardiac issues and gait instability may well have resulted in 
his fall.  Finally, Dr. C. concluded that although he could 
not give any probability in terms of whether this ongoing 
anxiety related to the war was directly responsible for the 
Veteran's death, it was certainly possible that this was a 
contributing factor.  

In a May 2009 private opinion was furnished by the 
ophthalmologist on call, Dr. S., who had seen the Veteran in 
the emergency room following his fall in June 2007, which 
caused a ruptured globe on the left side.  Dr. S. reported 
that because of the Veteran's overall health, he was not a 
good candidate for surgery with general anesthesia that was 
required in this situation.  Dr. S. explained that in cases 
where a ruptured globe is not repaired, death usually 
occurred because infection traveled from the injured eye to 
the brain.  In considering these factors, Dr. S., the 
Veteran,  the Veteran's family, nurses and the Veteran's 
primary care physician all decided that, as an infection was 
highly probably and would ultimately lead to the Veteran's 
death, hospice care was the best choice.  Dr. S. stated that 
as hospice care required the withdrawal of all medications 
other than those for comfort care, and that when the 
Veteran's medications were withdrawn he succumbed in two 
days.  Dr. S., also found that the medications would not have 
needed to be withdrawn had he not fallen and ruptured his 
globe.  As such, Dr. S., considered this the ultimate event 
which led to the Veteran's death, stating that had the 
Veteran not fallen and ruptured his globe, he would still be 
continuing his medicines and might, at this point, be alive.  
Therefore, Dr. S. concluded that the ruptured globe was the 
deciding factor.  

A June 2009 letter was provided by a private physician who 
was retained to furnish an expert opinion regarding the 
Veteran's death.  In this statement, the private physician, 
Dr. L., reported that a review of medical records and 
additional information provided was conducted in formulating 
this opinion.  Dr. L. noted the Veteran died in June 2007 at 
the age of 87 and that three days prior to his death, the 
Veteran's sustained a fall which resulted in the rupture of 
the globe of his left eye which was the immediate and 
proximate cause of the Veteran's death.  Dr. L. stated that 
it was likely that the Veteran's cardiovascular disease and 
other infirmities of aging could have affected his ability to 
ambulate and, perhaps, even cause him to become more prone to 
falls, however, this fact did not support the conclusion that 
PTSD was any less disabling.  Dr. L. also reported that as 
the Veteran advanced in age, his service-connected PTSD 
continued to cause him to rest uneasily at night and, 
therefore, to awaken frequently; and the fact that he may 
have needed to go to the bathroom in the middle of the night 
was not mutually exclusive of a PTSD related anxiety syndrome 
having caused him to wake up in the first place.  Dr. L 
opined that, based upon the available medical reports and 
other information provided, there was no "objective evidence 
to the contrary" that would disprove the claim that the 
Veteran's death was directly related to his service-connected 
PTSD, explaining that if the Veteran's had been able to sleep 
soundly, and there was no indication tht his adequately 
treated heart disease would have prevented him from doing so, 
it was far more likely than not that he would never have 
suffered this fatal injury in a fall during the night in June 
2007.  Finally, Dr. L., in making reference to the positive 
medical nexus opinions furnished by the Veteran's private 
physicians, concluded that PTSD, as a direct result of the 
Veteran's combat experiences in World War II, was the primary 
and most significant contributing cause of the injury which 
resulted in his death in June 2007.  

After a careful review of the record and resolving all doubt 
in favor of the Appellant, the Board finds that a service-
connected disability (i.e. PTSD) did cause or contribute 
substantially or materially to the Veteran's death.  In 
considering whether the Veteran's service-connected 
disability caused or contributed substantially or materially 
to his death, the Board finds that the evidence is in 
relative equipoise.  Significantly, the Board observes that 
the Appellant has furnished private medical opinions by Dr. 
W., Dr. C., Dr. S. and Dr. L. which, if read in conjunction 
with one another, indicate that the Veteran's service-
connected PTSD was a substantially contributing factor to 
cause the Veteran's death.  

The private opinions reflect that the Veteran's PTSD symptoms 
included sleep disturbance due to anxiety which caused him to 
wake up in the middle of the night and that when the Veteran 
woke up in the middle of the night in June 2007, just prior 
to his death, he fell and injured his globe of the left eye, 
which ultimately caused an inoperable infection and resulted 
in the Veteran's death.  Together, these opinions reflect 
that, had it not been for the Veteran's anxiety and tendency 
to habitually wake up in the middle of the night due to his 
service-connected PTSD, it would have been significantly less 
likely that he would have woken up in the middle of the night 
and fallen and injured the globe of his left eye, thereby 
ultimately causing his death.  Thus, in emphasizing these 
facts, the private medical opinions indicate that the 
Veteran's service-connected PTSD was likely a significant 
contributing factor to the Veteran's death.  The Board finds 
that these private opinions, when taken together, place the 
evidence of record in relative equipoise and the benefit of 
the doubt rule will therefore be applied to resolve doubt in 
favor of the Appellant.  Therefore, the Board concludes that 
a service-connected disability, PTSD, did cause or contribute 
substantially or materially to the Veteran's death.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, entitlement to service connection for the cause of 
the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


